Name: Commission Regulation (EC) NoÃ 696/2007 of 20 June 2007 determining the extent to which applications lodged in June 2007 for import licences under the regime provided for by tariff quotas for certain products in the pigmeat sector for the period 1Ã July to 30 September 2007 can be accepted
 Type: Regulation
 Subject Matter: tariff policy;  trade;  animal product
 Date Published: nan

 21.6.2007 EN Official Journal of the European Union L 160/18 COMMISSION REGULATION (EC) No 696/2007 of 20 June 2007 determining the extent to which applications lodged in June 2007 for import licences under the regime provided for by tariff quotas for certain products in the pigmeat sector for the period 1 July to 30 September 2007 can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1458/2003 of 18 August 2003 opening and providing for the administration of tariff quotas for certain products in the pigmeat sector (1), and in particular Article 5(6) thereof, Whereas: (1) The applications for import licences lodged for the third quarter of 2007 are for quantities less than the quantities available and can therefore be met in full. (2) The surplus to be added to the quantity available for the following period should be determined, HAS ADOPTED THIS REGULATION: Article 1 1. Applications for import licences for the period 1 July to 30 September 2007 submitted pursuant to Regulation (EC) No 1458/2003 shall be met as referred to in Annex I. 2. For the period 1 October to 31 December 2007, applications may be lodged pursuant to Regulation (EC) No 1458/2003 for import licences for a total quantity as referred to in Annex II. Article 2 This Regulation shall enter into force on 21 June 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 June 2007. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 208, 19.8.2003, p. 3. Regulation as amended by Regulation (EC) No 341/2005 (OJ L 53, 26.2.2005, p. 28). ANNEX I Order No Percentage of acceptance of import licences submitted for the period of 1.7.2007-30.9.2007 09.4038 100 09.4039 100 09.4071  09.4072  09.4073  09.4074 100  : No application for a licence has been sent to the Commission. ANNEX II (t) Order No Total quantity available for the period 1.10.2007-31.12.2007 09.4038 13 634,875 09.4039 2 226,0 09.4071 1 501,0 09.4072 3 080,5 09.4073 7 533,5 09.4074 2 411,456